DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Official Notice
Using FPGA for switching and amplifying is well known in the art. For example as evidence presented Kinnon Dahlgren; John Mac et al.	US 20160317123 A1 which uses FPGA for beamforming which is some type of the switching mechanism [0007] and also uses FPGA for variable gain amplification [0074], Using AD convertor is well known in the art and implicitly used in all digital processing techniques which have sensors. Sensors collect analog signal, some sensors include imbedded electronics to output digital signal but still that part of the sensor is actual AD converter.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 3, 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zschau 20130022222 A1 in view of MingMing , Study on 3D Image sonar based GPU.
Regarding claim 1 Zschau teaches
1. An embedded processor based 3D real-time  imaging signal processing device, characterized in that it comprises 
Acoustic signal acquisition subsystems, [0061-0073](inherent 3D scene is reconstructed uding acoustic system)[0189-0206]
signal interaction 5subsystems and embedded GPU signal processing subsystems; [0189-0206]

proceed with preliminary processing of signal data before sending the data as preliminarily processed to the embedded GPU signal processing subsystem via the signal interaction subsystem; [0189-0206]
the embedded GPU 10signal processing subsystem processes preliminarily processed data as received to obtain image data.  [0189-0206]
But does not explicitly teach
numerous signal acquisition subsystems,
signal collection system collection and receiving signals of any channel of an acoustic array according to command from GPU
Mingming teaches

numerous signal acquisition subsystems,
signal collection system collection and receiving signals of any channel of an acoustic array according to command from GPU(page 54, 56)
 it would be obvious to one of ordinary skills in the art at the time of filing to modify teachings by Zschau with teaching by Mingming in order to perform fast processing the of the multiple reception signals for 3D reconstruction of the surrounding.


303. The embedded processor based 3D real-time acoustic imaging signal processing device according to Claim 1, characterized in that the signal interaction subsystem comprises: 
Zschau(implicit GPU and FPGA are communication)
multi LVDS, used to FPGA chip for synchronous receiving of preprocessing data from numerous signal acquisition subsystems; [0180-0183]
an FPGA chip, used to control multi LVDS interfaces for receiving of preprocessing data as 5well as synchronous buffering, sorting and packing of preprocessing data according to commands from signal acquisition subsystem; furthermore, it aims to transmit preprocessing data to PCIe bus according to commands from embedded GPU signal processing system; and a PCIe bus, used to send preprocessing data received by FPGA chip to the embedded GPU signal processing system.  Zschau(implicit GPUNVIDIA GeForce 285 GTX is on PCIe bus  )
Although Zschau does not explicitly teach everything above it explicitly teaches communication between GPU and FPGA and also collecting data through LVDS and hence it isll be obvious to one of ordinary skills in the art to program system as described above in order to do preprocessing in FPGA and postprocessing in GPU as required in Zschau.


Regarding claim 4 Zschau teahes
and calculate preprocessing data as received to obtain image data[0105]
realize remote transmission 25of image data; [0105-0106]
104. The embedded processor based 3D real-time acoustic imaging signal processing device according to Claim 1, characterized in that the embedded GPU signal processing subsystem comprises: 
a command interface, used to receive commands from embedded GPU signal processing subsystem, and send them to signal interaction subsystem and signal acquisition subsystem;  
15a PCIe bus, used to receive preprocessing data from signal interaction subsystem, and send it to Tegra K1 embedded GPU processor; 
the PCIe bus can realize the maximum data transmission rate of 20Gbps to satisfy transmission bandwidth for 3D sonar preprocessing data;
 a Tegra K1 embedded GPU processor, used to control data received by PCIe bus, , and control remote transmission of 20image data by Gigabit Ethernet chip, 
optical fiber transceiver as well as display of image data via DSI display interface; 
a transmission interface, used to control transmission of sonic wave in certain time sequence; 
a Gigabit Ethernet chip and Gigabit Ethernet interface, 
a Gigabit transceiver chip and port, used to realize remote transmission of image data via the optical fiber; 
a DSI display interface, used to transmit image data to the display screen for display of 3D data; and  
30a debugging interface, used to receive external command for debugging of embedded GPU signal processing subsystem.
Zschau discloses the claimed invention except limitations above. It would have been obvious matter of design choice to include debugging interface, gigabit Ethernet, display optical fiber PCIe bus with Tegra K1 as it is completely design choice and used in order to optimize the computation and data transmission speed for presentation of the data to user.  For example using any other GU instead of Tegra K1 would sower the performance, similarly using megabit instead of gigabit  connection will make data transfer slower but the system will operate by the same principle. 

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zschau 20130022222 A1 in view of MingMing , Study on 3D Image sonar based GPU further in view of Official Notice.

Regarding claim 2 Zschau teaches
2. The embedded processor based 3D real-time acoustic imaging signal processing device according to Claim 1, characterized in that the signal acquisition subsystem comprises: 
a command interface, used to receive command from embedded GPU signal processing 15subsystem, and send it to FPGA chip; [0189-0206][0180-0183]
a FPGA chip, [0189-0206] [0180-0183]
an LVDS, used to send preprocessing data in FPGA chip to signal interaction subsystem.  [0189-0206] [0180-0183]
a FPGA chip send 20preprocessing data to LVDS interface; .  [0189-0206] [0180-0183]
but does not teach Official Notice teaches
a FPGA chip, used to control opening or closure of any channel in the transducer array by the programmable switch according to the command received, receive preprocessing data among processed signal data from some channels in the transducer array, control programmable amplification chip according to preprocessing data to realize real-time gain control, and 
a programmable switch, used to control opening or closure of any channel in the transducer array to realize sparsification of 3D acoustic imaging transducer array; an amplifying filter chip, used to receive and collect analog signals for amplification and filtering;  
25a programmable amplifying chip, used for real-time gain and amplification of analog signal data as received according to control signals from FPGA chip; 
an AD chip, used to convert analog signals as processed into digital signal data to obtain preprocessing data, and send it to FPGA chip; and 
 it would be obvious to one of ordinary skills in the art at the time of filing to modify teachings by Zschau with teaching by Official Notice in order to provide beamforming preprocessing and amplification circuit for further analysis of the signals.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOVHANNES BAGHDASARYAN whose telephone number is (571)272-7845.  The examiner can normally be reached on Mon-Fri 7am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Isam Alsomiri can be reached on 5712726970.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HOVHANNES BAGHDASARYAN/Examiner, Art Unit 3645